Title: From George Washington to Brigadier General Casimir Pulaski, 14 February 1778
From: Washington, George
To: Pulaski, Casimir



Sir,
Head Quarters [Valley Forge] 14th February 1778.

I have received your Letter of the 10th Inst. with a Schedule of expences for clothing and equipping the Cavalry—and have submitted them to the consideration of the Committee of Congress—these Gentlemen will by no means consent to a Plan which appears to them so extraordinarily expensive; as each Colonel has undertaken to provide for his own Regiment, and the Lance men are to be draughted, the men who compose this Company must take their chance for Clothing &ca With the rest of the Dragoons.
You are at liberty to raise as many Recruits as may be wanted, provided it can be done upon the Terms allowed by the Continent—that is twenty Dollars bounty, to men engaging for three years or during the war—but I do not approve of your giving encouragement to Volunteers as the trouble which they occasion generally overbalances their Service.
With respect to the depositions in favor of Mr Zelienski, as the whole proceeding is exparte, I can take no notice of it, and must refer you to what I said on the subject in my last Letter—Among the articles of Charge alluded to above that of the Sheep Skin Saddle [is] particularly extravagant, perhaps this may be owing to the Lining—you will be so good as to inform me at what rate you can contract for the Tree of the Saddle alone. the Skin Covers may be procured from the public Butchers without being an article of additional expence.
Inclosed is a Letter for Commodore Hazelwood, which forward—I am &ca.
